At the fall term, 1927, of the Barbour circuit court at Clayton, the grand jury returned an indictment against this appellant, charging the offense of violating the prohibition laws of the state by having in possession, etc., prohibited liquors. The trial was held, at the Spring term, 1929, of said court, which resulted in a conviction as charged, and the jury assessed a fine of $250 against the defendant. This appeal was taken from the judgment of conviction which followed the verdict of the jury. Confession of judgment for the fine and cost was had.
This appeal is upon the record proper, without a bill of exceptions. We have, as the law requires, examined the record, and have found it regular in all things, and therefore without error. Let the judgment of conviction in the lower court, as rendered, stand affirmed.
Affirmed.